United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
DEPARTMENT OF THE AIR FORCE, 88TH
CIVIL ENGINEER SQUADRON, WRIGHTPATTERSON AFB, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0682
Issued: September 25, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On February 7, 2020 appellant, through counsel, filed a timely appeal from a January 2,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that following the December 30, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal.

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a lumbar condition
causally related to the accepted September 11, 2018 employment incident.
FACTUAL HISTORY
On January 9, 2019 appellant, then a 46-year-old plumber, filed a traumatic injury claim
(Form CA-1) alleging that on September 11, 2018 he injured his back while he was turning a water
key to turn the water back on while in the performance of duty. He claimed that he strained his
back and experienced severe pain that worsened over time. Appellant stopped work on
September 17, 2018.
In an October 29, 2018 medical report, Dr. Jamal Taha, a Board-certified neurosurgeon,
evaluated appellant for lower back pain. He noted that appellant had experienced pain in his back
on and off for several years, but it had gotten worse in the past month. Dr. Taha diagnosed other
intervertebral disc displacement, lumbar region and referred him to physical therapy. He opined
that appellant was unable to perform his required duties given the severity of his pain at work and
recommended that he remain out of work until he could be reevaluated.
In medical reports dated from November 14 to December 19, 2018, Nathaniel McNiel, a
physician assistant, evaluated appellant after receiving epidural steroid injections (ESI) to treat his
lower back pain. He noted appellant’s diagnosis of degenerative disc disease at L4-5 with
spondylosis and opined that it was likely the cause of his back pain. Mr. McNiel scheduled
appellant for diagnostic bilateral L4-5 facet injections as he did not want to proceed with invasive
surgery to treat his condition.
Appellant also submitted a position description of his duties as a plumber.
In a development letter dated January 18, 2019, OWCP advised appellant of the factual
and medical deficiencies of his claim. It informed him of the evidence necessary to establish his
claim and requested a narrative medical report from appellant’s treating physician, which
contained a detailed description of findings and diagnoses, explaining how the alleged incident
caused, contributed to, or aggravated his medical conditions. OWCP afforded appellant 30 days
to submit the necessary evidence.
In medical notes dated from September 20, 2018 to January 24, 2019, Dr. Julio Soto,
Board-certified in family medicine, and Mr. McNiel requested that appellant be excused for
various dates ranging from September 17, 2018 until he is reevaluated again on January 31, 2019.

3

5 U.S.C. § 8101 et seq.

2

In a January 14, 2019 witness statement, K.H., appellant’s coworker, explained that on
September 11, 2018 he and appellant were involved with closing and opening approximately 12
underground water main valves to isolate a water main break.
By decision dated February 22, 2019, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record did not establish that his previously-diagnosed lumbar
region other intervertebral disc displacement was causally related to the accepted September 11,
2018 employment incident.
OWCP continued to receive evidence. In an October 29, 2018 diagnostic report,
Dr. Jerome Puryear, a Board-certified diagnostic radiologist, performed an x-ray of appellant’s
lumbar spine. He noted a previous September 27, 2018 x-ray and diagnosed mild discogenic and
nondiscogenic changes and no significant changes from the prior examination.
In operative reports dated from October 31, 2018 to January 16, 2019, Dr. Taha
documented the ESIs and facet injections appellant received to treat his lumbar spondylosis and
lumbar disc displacement.
In a February 6, 2019 medical report, Dr. Taha noted that appellant had experienced no
real improvements since his facet injections. He recommended that appellant not seek surgery and
suggested that he seek chiropractic treatment instead.
On March 5, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
A telephonic hearing was held before an OWCP hearing representative on June 10, 2019.
Appellant recounted the September 11, 2018 employment incident in which he was tasked with
correcting a water main break and stated that his back began to bother him after turning off
approximately 8 to 10 of the water valves that day. He indicated that he had experienced back and
muscle spasms in the past, but otherwise had no prior problems with his lower back. The hearing
representative explained that appellant would need a narrative report from his treating physician
providing an explanation of how his condition was causally related to his employment incident.
She held the case record open for 30 days for the submission of additional evidence. No additional
evidence was received.
By decision dated July 11, 2019, OWCP’s hearing representative affirmed the February 22,
2019 decision.
OWCP continued to receive evidence. In medical reports dated April 5 and July 2, 2019,
Dr. Soto evaluated appellant and noted his diagnoses of a bulging of intervertebral disc between
L4 and L5 and anxiety.
In a July 30, 2019 medical report, Dr. Lance Tigyer, a Board-certified orthopedic surgeon,
evaluated appellant for lower back pain. On evaluation of appellant and his diagnostic reports, he
diagnosed lumbar disc herniation with radiculopathy at L1-L4 and recommended that he undergo
an ESI to treat his condition.

3

In operative reports dated August 12 and 26, 2019, Dr. Tigyer documented ESIs appellant
received in order to treat his lumbar herniated nucleus pulposus with radiculopathy.
In a September 11, 2019 medical report, Dr. Soto evaluated appellant for his lower back
related to the September 11, 20184 employment incident. Appellant informed him that he was
seeking medical retirement as his condition had kept him out of work for a year and interfered with
this activities of daily living (ADLs). Dr. Soto diagnosed a bulging of intervertebral disc between
L4 and L5 and a lumbar herniated disc L4-L5.
Appellant also submitted multiple medical reports previously received by OWCP.
On October 15, 2019 appellant, through counsel, requested reconsideration of OWCP’s
July 11, 2019 decision.
Appellant submitted a February 25, 2017 medical report in which Dr. Soto evaluated
appellant for several medical conditions, including a lumbar strain. Dr. Soto noted that appellant
exacerbated his condition when he was outside working and that he experienced spasms as a result.
By decision dated January 2, 2020, OWCP affirmed its July 11, 2019 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.8 First,
the employee must submit sufficient evidence to establish that she actually experienced the

4

Dr. Soto’s report appears to contain a typographical error as he noted the date of injury as September 18, 2018.

5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

4

employment incident at the time, place, and in the manner alleged.9 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.10
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship.11 The opinion of the physician
must be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.12
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a lumbar
condition causally related to the accepted September 11, 2018 employment incident.
In an October 29, 2018 medical report, Dr. Taha evaluated appellant’s lower back pain and
noted that he had experienced pain his back on and off for several years but it had gotten worse in
the past month. He diagnosed other intervertebral disc displacement, lumbar region and opined
that appellant was unable to perform his required duties at work and recommended that he remain
out of work until he could be reevaluated. The Board has held that medical evidence that does not
offer an opinion regarding the cause of an employee’s condition is of no probative value on the
issue of causal relationship.14 Additionally, the Board has held that a well-rationalized opinion is
particularly warranted when there is a history of a preexisting condition, as in this case.15 For these
reasons, Dr. Taha’s October 29, 2018 medical report is insufficient to meet appellant’s burden of
proof.
Dr. Taha’s remaining medical evidence consists of operative reports dated from
October 31, 2018 to January 16, 2019 and a February 6, 2019 medical report in which he described
ESIs and facet injections he provided to appellant in order to treat his lumbar conditions. As stated
9

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

10

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

11

K.V., Docket No. 18-0723 (issued November 9, 2018).

12

I.J., 59 ECAB 408 (2008).

13

R.C., Docket No. 19-0376 (issued July 15, 2019); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3e (January 2013).
14

R.Z., Docket No. 19-0408 (issued June 26 2019); P.S., Docket No. 18-1222 (issued January 8, 2019); L.B., Docket
No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018)..
15

M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn Haggerty, 45 ECAB 383, 388 (1994).

5

above, medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issues of causal relationship.16
Dr. Soto’s medical evidence consisted of medical reports dated from April 5 to
September 11, 2019 in which he evaluated appellant for lower back pain related to the
September 11, 2018 employment incident and diagnosed a bulging of the intervertebral disc
between L4 and L5 as well as medical notes dated from September 20, 2018 to January 24, 2019
in which he requested that appellant be excused from work. Although his evidence generally
supported causal relationship between appellant’s lumbar condition and the accepted employment
incident, Dr. Soto did not provide sufficient rationale explaining these conclusions. Without
explaining how turning the water keys caused or contributed to his injuries, Dr. Soto’s opinion is
of limited probative value.17 His remaining medical evidence does not offer an opinion regarding
the cause of an employee’s condition, and therefore is of no probative value on the issues of causal
relationship.18
Similarly, in his July 30, 2019 medical report, Dr. Tigyer evaluated appellant for lower
back pain and diagnosed lumbar disc herniation with radiculopathy at L1-L4. He then provided
operative reports dated August 12 and 26, 2019 in which he treated appellant’s condition with
ESIs. As Dr. Tigyer’s medical evidence did not offer an opinion regarding the cause of appellant’s
condition, it is on no probative value on the issues of causal relationship.19
In his October 29, 2018 diagnostic report, Dr. Puryear performed an x-ray of appellant’s
lumbar spine and diagnosed mild discogenic and nondiscogenic changes. He also noted that there
were no significant changes from appellant’s previous September 27, 2018 examination. The
Board has held that diagnostic studies, such as an x-ray, standing alone, lack probative value as to
the issues of causal relationship as they do not address whether the employment incident caused
the diagnosed condition.20 For this reason, Dr. Puryear’s October 29, 2018 diagnostic report is
insufficient to meet appellant’s burden of proof.
Appellant also submitted medical evidence dated from November 14, 2018 to January 24,
2019 from Mr. McNiel, a physician assistant. Certain healthcare providers such as physical
therapists, nurses, physician assistants, and social workers are not considered physician[s] as

16

Supra note 13.

17

See A.P., Docket No. 19-0224 (issued July 11, 2019).

18

Supra note 13.

19

Id.

20

M.L., Docket No. 18-0153 (issued January 22, 2020); see J.S., Docket No. 17-1039 (issued October 6, 2017).

6

defined under FECA.21 Consequently, their medical findings and/or opinions will not suffice for
purposes of establishing entitlement to FECA benefits.22
The remaining medical evidence consists of a February 25, 2017 medical report from
Dr. Soto. However, this evidence is of no probative value as it is dated prior to the September 11,
2018 employment incident.
As appellant has not submitted rationalized medical evidence establishing that his lumbar
condition is causally related to the accepted September 11, 2018 employment incident, the Board
finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a lumbar
condition causally related to the accepted September 11, 2018 employment incident.

21

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

22

See M.F., Docket No. 17-1973 (issued December 31, 2018); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006). A report from a physician assistant or certified nurse practitioner will be considered
medical evidence if countersigned by a qualified physician. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3a(1) (January 2013).

7

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 25, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

8

